Title: From Benjamin Franklin to Gérard de Rayneval, 24 June 1780
From: Franklin, Benjamin
To: Gérard de Rayneval, Joseph-Mathias


Sir
June 24. 1780
The Person who calls himself Dumont was with me yesterday Evening, bringing Notes to me from M. de Vergennes & M le Duc de Vauguyon. He said his Business was to solicit a Supply of 4000. Stand of Arms to be landed in the West of England, for the Use of the Petitioners who were become sensible that Petitioning signified nothing, and that without using Force it was impossible to prevent the total Loss of Liberty and the Establishment of arbitrary Government in England; that the Appearance of 4000 Men in Arms, would be sufficient to draw together a great Body from different Parts, the whole Nation being dissatisfied with the present Government; that even the Army was disaffected, & the Navy so much so, that Admiral Geary had been ordered to put to Sea with the Fleet, to prevent a Revolt which was apprehended among the Seamen. I mention’d the Difficulty of Landing such a Quantity of Arms in England, without being observed, & Troops sent to seize them, or to defeat the People that should undertake to use them, before they could be disciplin’d; and that it was not probable such an Aid could be obtained, without its being well known whose Hands the Arms were to be put into, what Persons of weight were likely to be concern’d, and other Circumstances that might satisfy there was a Chance of Success. He said all relating to the Reception & Use of the Arms was already arranged; and Persons of Note concern’d in the Affair, would discover themselves as soon as they could be assur’d of obtaining the Supply: but otherwise it was dangerous & could not be expected. He desired me to forward & favour the Business if my Opinion should be asked; but made no particular Offers or Ouvertures to me. I do not know him. He ask’d my Opinion of the Design. I told him I could form none, without knowing more Particulars of it than he had communicated, and also the Persons who were to conduct it. He said he was to see M. de Vergennes, & that he would call again upon me after that Interview. If he communicates any thing farther worth Notice, I shall immediately acquaint Mr de Vergennes with it, to whom be pleased to present my sincere Respects. I have the honour to be, with perfect Esteem, Sir, Your most obedient & most humble Servant
B Franklin
M. de Raynevall
